Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 1, 2014

                                     No. 04-14-00059-CV

                           IN THE INTEREST OF E.G., a Child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00345
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       In this accelerated appeal, Appellee’s brief is due to be filed with this court on May 5,
2014. See TEX. R. APP. P. 38.6(b). On April 28, 2014, Appellee filed its first motion for
extension of time to file the brief until May 26, 2014.
        Appellee’s motion for extension of time is GRANTED. See id. R. 38.6(d). Appellee’s
brief is due to be filed with this court by May 26, 2014. Absent extenuating circumstances, no
further extensions will be permitted.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court